In an action, inter alia, to set aside a conveyance, defendant appeals from an order of the Supreme Court, Nassau County, dated May 24, 1978, which granted a motion by plaintiff’s former attorney for a protective order. Order reversed, without costs or disbursements, and motion denied. The attorney-client privilege should be raised by a witness at the time of the examination before trial. Should the examiner improperly seek information regarding privileged matters, a witness may then exercise his right to claim privilege (Matter of Macku, 29 AD2d 539). It does not presently appear that any aspect of the prospective examination in the instant case relates to privileged communications. Hopkins, J. P., Martuscello, Gulotta and Shapiro, JJ., concur.